 1
     MITCHELL REED SUSSMAN #75107
 2   1053 S. Palm Canyon Dr.
     Palm Springs, Ca. 92264
 3   Phone (760) 325 - 7191
 4

 5
     Attorney for Plaintiffs
 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10

11
                                        )   No.3:19-cv-02000-GPC-APS
                                        )
12   Minoru Imai, etc.,                 )   PLAINTIFFS’ OPPOSITION TO MOTION
                                        )
                                        )   TO COMPEL ARBITRATION, MEMO OF
13                        Plaintiffs,       POINTS AND AUTHORITIES AND
                                        )
          vs.                           )   DECLARATIONS ATTACHED.
14
                                        )
15   DIAMOND RESORTS etc., et. al.;     )   DATE: Jan. 3, 2020
                                        )   TIME: 1:30 P.M.
                                        )
16
                                        )   COURTROOM: 2D
                      Defendants.       )
17
                                        )
18

19

20        TO THE INTERESTED PARTIES AND THRIR ATTORNEYS OF RECORD:

21        Plaintiffs, Minoru Imai and Mari Imai, respond to the motion

22   of Diamond Resorts Corporation, (hereinafter “DRC”), Diamond

23   Resorts Hawaii Collection (“DRHC”) and Diamond Resorts Financial

24   Services, Inc. ( hereinafter “DRFSI”) to compel arbitration as

25   follows:

26   //

27   /

28
                                        -1-

                      OPPOSITION TO MOTION TO ARBITRATE
 1                              1. Introduction
 2
          This case arises from the purchase of a “time-share interest”
 3
     by plaintiffs from defendants DRC, DRHC and DRFSI (collectively
 4
     ”Diamond”).
 5
          It is common knowledge that time-shares are frequently sold
 6
     through high-pressure sales pitches and other questionable
 7
     practices, using contracts that most consumer advocates decry as
 8
     unconscionable and are at the very least contracts of adhesion.
 9
          In California, the regulation of “time-share interests” fall
10
     within the purview of the California Department of Real Estate.
11
          The typical story one reads about is where the prospective
12
     owner is put under the ether with gifts, alcohol and multi - hour
13
     presentations and then is asked to sign a multi - page “lifetime”
14
     contract which is placed before the would be buyer by a closer.
15

16        The culture of these time-share presentations and the stated

17   directive of sales managers to their staff of sales people, is to

18   tell them anything to get the deal. David Mamet’s Pulitzer Prize

19   winning play “Glengary Glen Ross” comes to mind, but on steroids.

20        With this as background,   plaintiffs   come to this court
21   asking for relief from the Purchase and Security Agreement
22   (“PSA”) signed on April 5, 2019, while they were vacationing in
23   Hawaii.
24
          Of utmost importance in ruling on this motion are the facts
25
     which gave rise to the PS. Here the plaintiffs are a senior
26
     Japanese couple who, after sitting through a 6 – 7 hour sales
27
     pitch with little more than a glass of water to drink, became
28
                                      -2-

                      OPPOSITION TO MOTION TO ARBITRATE
 1   dizzy and disoriented and unable to understand not only the nature
 2   of the agreement, but also the fact that they were waiving their
 3   right to a trial by their peers. ( See; Declaration of Minoru
 4   Imai, p. 11, lines 6 – 28 )
 5
          The relief sought consists of five causes of action: (1)
 6
     Fraud in the Inducement and (2) Fraudulent Concealment    (3)
 7
     Rescission, (4) Elder Abuse and (5) Declaratory Relief.
 8
          By way of this motion the Diamond defendants’ contend that
 9
     the arbitration clause contained in the Agreement precludes this
10
     action.
11
          Plaintiffs oppose the motion on the grounds that the clause
12
     is procedurally and substantively unconscionable, that it is
13
     unreasonable, fundamentally unfair and void as being against
14
     strong California public policy.
15

16     2. Unconscionability

17         “Unconscionability” is a generally applicable contract

18   defense under California law (see Civil Code 1670.5 )Two elements

19   must be shown: “procedural” unconscionability, focusing on the

20   manner in which the contract was negotiated (e.g., adhesion

21   contracts); and “substantive” unconscionability, focusing on

22   whether the contract's terms are unreasonably one-sided.

23   [Armendariz v. Foundation Health Psychcare Services, Inc. (2000)

24   24 C4th 83, 113-115, 99 CR2d 745, 766-768 ]

25         “The unconscionability doctrine ensures that contracts,
26   particularly contracts of adhesion, do not impose terms that have
27   been variously described as ‘ “ ‘overly harsh’ ” ' ( Stirlen v.
28
                                        -3-

                      OPPOSITION TO MOTION TO ARBITRATE
 1   Supercuts, Inc. (1997)   51 Cal.App4th, 1519, 1532, 60 Cal.Rptr.2d
 2   138), ‘ “unduly oppressive” ’ (Perdue v. Crocker National Bank
 3   (1985) 38 Cal.3d 913, 925, 216 Cal.Rptr.345),   ‘ “so one-sided as
 4   to ‘shock the conscience’ ” (Pinnacle Museum Tower Assn. v.
 5   Pinnacle Market Development (US), LLC (2012) 55 Cal.4th 223, 246,
 6   145 Cal.Rptr.3d 514)   (Pinnacle )), or ‘unfairly one-sided’
 7   (Little v. Auto Stiegler, Inc. (2003) 29 Cal.4th 1064, 1071, 130
 8   Cal.Rptr.2d 892. )
 9        Both procedural and substantive unconscionability must be
10   present to invalidate contract, though they need not be present in
11   equal parts; [Ajamian v. CantorCO2e, L.P. (2012) 203 CA4th 771,
12   795, 137 CR3d 773, 793—“by the use of a sliding scale, a greater
13   showing of procedural or substantive unconscionability will
14   require less of a showing of the other to invalidate the claim.” ]
15
          A. Procedural Unconscionability
16
          Procedural unconscionability pertains to the making of the
17
     agreement; it focuses on the oppression that arises from unequal
18
     bargaining power and the surprise to the weaker party that results
19
     from hidden terms or the lack of informed choice. [Ajamian v.
20
     CantorCO2e, L.P. , supra, at 793]
21
           “ ‘[T]here are degrees of procedural unconscionability. At
22
     one end of the spectrum are contracts that have been freely
23
     negotiated by roughly equal parties, in which there is no
24
     procedural unconscionability.... Contracts of adhesion that
25
     involve surprise or other sharp practices lie on the other end of
26
     the spectrum.’ ” ( Baltazar v. Forever 21, Inc. (2016) 62 Cal.4th
27
     1237, 1244, 200 Cal.Rptr.3d 7 )
28
                                       -4-

                      OPPOSITION TO MOTION TO ARBITRATE
 1          On its face the present arbitration and jury waiver clause is
 2   a contract of adhesion—a standardized contract, imposed upon the
 3   subscribing party without an opportunity to negotiate the terms.
 4   (See generally, Neal v. State Farm Ins. Co. (1961) 199 Cal App 2d
 5   690, 694, 10 Cal Rptr 781)
 6
            The contract in question is such a contract. It is a   mass
 7
     produced    standardized pre-printed form prepared by a party with
 8
     superior bargaining power leaving plaintiffs with the option of
 9
     either adhering to the contract or rejecting it.     As such it   is
10
     procedurally unconscionable.
11
            B. Substantive Unconscionability
12
            “Substantive unconscionability pertains to   the fairness of
13
     an agreement's actual terms and to assessments of whether they are
14
     overly harsh or one-sided.”    (Ibid.) Both elements must be present
15
     for a court to refuse to enforce an arbitration agreement.
16
     (Sanchez v. Valencia Holding Co., LLC (2015) 61 Cal.4th 899, 910,
17
     353 P.3d 741(Valencia) )
18
            Pursuant to the holding in Valencia,   ‘[T]he more
19
     substantively oppressive the contract term, the less evidence of
20
     procedural unconscionability is required to come to the conclusion
21
     that the term is unenforceable, and vice versa.’ ” (Ibid.)     “The
22
     ultimate issue in every case is whether the terms of the contract
23
     are sufficiently unfair, in view of all relevant circumstances,
24
     that a court should withhold enforcement.” (Id. at p. 912 )
25
            The PSA is substantively unconscionable in that it seeks to
26
     have    plaintiffs “waive”   their Constitutional right to a jury
27

28
                                        -5-

                        OPPOSITION TO MOTION TO ARBITRATE
 1   trial. Article I, section 16 of the California Constitution.
 2        In addition, the clause is substantively unconscionable
 3   because it fixes the location of the arbitration in the State of
 4   Florida, in spite of the fact that the transaction took place in
 5   Palm Springs, California and all the witnesses to the transaction
 6   are here in Southern California not in Florida. (See: Exhibit 1 to
 7   declaration of Julie Kisha,    para. 30 e of the PSA )
 8        In the recent case of    Chavarria v. Ralphs Grocery Co. (9th
 9   Cir. 2013) 733 F3d 916, 927    the court refused to enforce
10   arbitration clause based on California's “generally applicable
11   policy against abuses of bargaining power.”
12
       3. The Present Arbitration Clause
13
          A "true arbitration agreement" consists of several
14
     attributes: "(1) a third party decision maker; (2) a mechanism for
15
     ensuring neutrality with respect to the rendering of the decision;
16
     (3) a decision maker who is chosen by the parties; (4) an
17
     opportunity for both parties to be heard, and (5) a binding
18
     decision." Cheng-Canindin v. Renaissance Hotel Associates (1996)
19
     50 Cal.App.4th
20
     676, 683-84.
21
          Here, the "Arbitration" provision provides that "the
22
     arbitrator is . . .    JAMS.” (See: Exhibit 1 to Motion to Compel
23
     Arbitration, para. 16 )
24
           The third attribute set forth by the Cheng-Canindin court,
25
     requires that the decision maker be “chosen by the parties.” Yet,
26
     defendant unilaterally selected JAMS.
27
          Additionally,    the defendants    arbitration clause
28
                                       -6-

                      OPPOSITION TO MOTION TO ARBITRATE
 1   unilaterally selects the location of the arbitration, the state of
 2   Hawaii. (See: Exhibit 1 to Motion to Compel Arbitration, para. 16)
 3        Here, plaintiffs have not been afforded any opportunity to
 4   participate in the selection of the decision maker or the location
 5   of the arbitration. Further the facts of the case show a clear
 6   case of overreaching and elder abuse. Imagine sitting in a sales
 7   room for 6 – 7 hours with little more to eat or drink than a glass
 8   of water. Add to this the plaintiff’s medical condition. Of course
 9   he was “ dizzy, lightheaded, confused and disoriented” when he
10   signed the PSA. ( See; Declaration of Minoru Imai, p. 11, lines 15
11   – 16 )
12
          With these facts it would be next to impossible for a trier
13
     of fact to conclude that there was a knowing and voluntary waiver
14
     of plaintiffs’ right to a jury trial.
15
          Finally, the arbitration does not take into consideration the
16
     plaintiffs’ ability or lack thereof to pay the costs of the
17
     arbitration.
18
          In Roldan v. Callahan & Blaine (2013) 219 CA4th 87, 96, 161
19
     CR3d 493, 499] the appellate court held that where one or more
20
     parties claims an inability to pay, the trial court must calculate
21
     the estimated costs of arbitration and evaluate the parties'
22
     ability to pay. If any party is unable to pay its share, the
23
     moving party can elect either to pay that portion of the
24
     arbitration cost or to waive its right to arbitrate that party's
25
     claim.
26
          In the present case the arbitration provision requires
27
     plaintiffs’ to share in cost of the arbitration. An arbitration,
28
                                     -7-

                      OPPOSITION TO MOTION TO ARBITRATE
 1   if compelled, will require the plaintiffs, California residents,
 2   to travel to Hawaii.
 3
       4. Unconscionability
 4
          In Gutierrez v. Autowest, Inc. (2003) 114 Cal.App.4th 77, 7
 5
     Cal.Rptr.3d 267, (Gutierrez ), the court focused on the inherent
 6
     unfairness of an arbitration agreement which purports to bind a
 7
     litigant to the alternative forum, while offering no opportunity
 8
     for the litigant to obtain fee waivers similar to those available
 9
     in court: “The flaw in this arbitration agreement is readily
10
     apparent. Despite the potential for the imposition of a
11
     substantial administrative fee, there is no effective procedure
12
     for a consumer to obtain a fee waiver or reduction. A comparison
13
     with the judicial system is striking. While imposing far lower
14
     mandatory fees, the judicial system provides parties with the
15
     opportunity to obtain a judicial waiver of some or all required
16
     court fees.” (Gutierrez, at p. 91, 7 Cal.Rptr.3d 267.) Based on
17
     that concern, Gutierrez held that a mandatory arbitration
18
     agreement contained in an automobile lease was substantively
19
     unconscionable because it required plaintiffs to pay approximately
20
     $8,000 to initiate the arbitration process, without providing any
21
     opportunity for them to obtain a waiver on the ground that those
22
     costs exceed their ability to pay: “[W]here a consumer enters into
23
     an adhesive contract that mandates arbitration, it is
24
     unconscionable to condition that process on the consumer posting
25
     fees he or she cannot pay.” (Id. at p. 89, 7 Cal.Rptr.3d 267, fn.
26
     omitted.)
27
          Parada v. Superior Court (2009) 176 Cal.App.4th 1554, 98
28
                                     -8-

                      OPPOSITION TO MOTION TO ARBITRATE
 1   Cal.Rptr.3d 743 (Parada ),    which relied in part on Gutierrez
 2   concluded that an arbitration agreement contained in a securities
 3   purchase agreement was unenforceable because it imposed
 4   unreasonably high forum costs. In determining the provision was
 5   unconscionable, this court relied not only on the fact the
 6   plaintiffs were of limited means and unable to afford their pro
 7   rata share of the arbitration cost, but also on the inference that
 8   defendant's goal in drafting the agreement “must [have been] to
 9   discourage or prevent Monex customers from vindicating their
10   rights.” (Parada, supra, 176 Cal.App.4th at p. 1582, 98
11   Cal.Rptr.3d 743.)
12        Similarly,     in Villa Milano Homeowners Assn. v. Il Davorge
13   (2000) 84 C.A.4th 819, 102 C.R.2d 1, plaintiff condominium unit
14   owners and their homeowners association sued defendant developer,
15   seeking damages for construction and design defects. Defendant
16   filed a petition to compel arbitration based on an arbitration
17   clause contained in the covenants, conditions, and restrictions
18   (CC&Rs), which provided that disputes, including those concerning
19   construction or design, between defendant and either a unit owner
20   or the association would be submitted to binding arbitration. The
21   trial court denied the petition, comparing the arbitration clause
22   to an adhesion contract. In affirming the trial court, the court
23   of appeals said “Because the unit purchasers faced a “take it or
24   leave it” proposition.    (84 C.A.4th 826.)
25        The CC&Rs were drafted solely by defendant and there was no
26   possibility that individual buyers could negotiate. Rather, every
27   buyer took subject to the same set of CC&Rs, or made no purchase
28
                                        -9-

                         OPPOSITION TO MOTION TO ARBITRATE
 1   at the development at all. There being absolutely no opportunity
 2   to negotiate, there was no meaningful choice as to the terms of
 3   the CC&Rs. (84 C.A.4th 828.)
 4     5. Conclusion
 5        The inequity in the bargaining position of the parties
 6   coupled with the factors which led to the execution of the time –
 7   share contract, senior citizens with the inability to understand
 8   the nature of their acts because of an undisputed medical
 9   condition, support a finding by this court that the arbitration,
10   jury waiver and choice of law provisions are of no force and
11   effect.
12            “ When it is claimed . . that the contract or any clause
13   thereof may be unconscionable the parties shall be afforded a
14   reasonable opportunity to present evidence as to its commercial
15   setting, purpose, and effect. . “ at the very least plaintiffs
16   should be afforded a reasonable opportunity to prove it.
17   California Civil Code 1670.5
18   Dated:    Nov. 15, 2019        ____________________________
19                                   Mitchell Reed Sussman
20

21

22

23

24

25

26

27

28
                                        -10-

                         OPPOSITION TO MOTION TO ARBITRATE
 1                          DECLARATION OF MINORU IMAI
 2           I, MINORU IMAI, declare:
 3           I am a plaintiff in the above entitled action and make this
 4   declaration in opposition to the motion to arbitrate and transfer
 5   this case to Florida.
 6           I am a senior citizen born in 1948 of Japanese descent. My
 7   wife is also Japanese born in 1950. I have been diabetic for most
 8   of my adult life. If I do not eat regular meals I become
 9   hypoglycemic. When that happens I get dizzy and disoriented.
10           On the day that my wife and I signed the time – share
11   contract we were asked to attend a seminar. We agreed, not knowing
12   that we would be held in a room for 6 – 7 hours with nothing to
13   eat or drink other than a bottle of water.
14           When I signed the contract, after 6 – 7 hours sitting in a
15   room without food, I was dizzy, lightheaded, confused and
16   disoriented.
17           I did not realize what I was signing and certainly did not
18   agree to be bound to a contract of over $400,000.00, for a time –
19   share given that I am retired and on a very limited income.
20           I was certainly not aware that I was waiving my rights to a
21   jury trial or that I was agreeing to be bound by an arbitration
22   clause.
23           In fact because of my hypoglycemic state I was confused about
24   what I was being told and what I was signing. I did not understand
25   any part of the contract and only wanted to do whatever the sales
26   person said so that I could leave the seminar room and get some
27   food.
28
                                        -11-

                         OPPOSITION TO MOTION TO ARBITRATE
 1        Further if you know anything about the Japanese culture than
 2   you must know that it is the husband who leads. The wife is taught
 3   to accommodate rather than confront from an early age. That is
 4   certainly the relationship that exists in our household.
 5        Finally, because I am retired ( my wife does not work at all)
 6   and on social security I do not have the financial capacity or
 7   wherewithal to pay for an arbitration in the state of Hawaii.
 8        If called as a witness I could competently testify to the

 9   foregoing as to my personal knowledge, except those matters which
10   are alleged on information and belief and as to those matters I
11   believe them to be true.
12        I declare under penalty of perjury that the foregoing is true
13   and correct and that this declaration was executed on Oct. 3o,
14   2019, at Cypress, California
                                             ,,   I        /
15
                                            /�1//lnu��
16                                           Minoru Imai

17

18

19

20

21

22

23

24

25

26

27

28
                                     -12-

                      OPPOSITION TO MOTION TO ARBITRATE
     IMAI v. DIAMOND                                                                   3:19-cv-02000-GPC-AGS



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this case or proceeding. My business address is:

1053 S. PALM CANYON DR., PALM SPRINGS, CALIFORNIA

A true and correct copy of the foregoing document described REQUEST FOR APPROVAL OF SUB OR WITHDRAWL OF ATTY will
be served or was served (a) on the judge in chambers in the form and manner required by the local rules; and (b) in the
manner indicated below:

I.! TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling General!
Order(s) and Local Rule(s) (“LR”), the foregoing document will be served by the court via NEF and hyperlink to the!
document.
On Nov. 15, 2019        I checked the CM/ECF docket for this case or proceeding and determined that the following!
person(s) are on the Electronic Mail Notice List to receive NEF transmission at the email address(es) indicated below:!!
blake.osborn@gmlaw.com, tereza.perez@gmlaw.com


II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):

On     Nov. 15, 2019                              I served the following person(s) and/or entity(ies) at the last known
address(es) in this case or proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows. (Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.)



 HON. GONZALO CURIEL, 941 FRONT ST., # 3185, SAN DIEGO, CA. 92101
                                                                              Service information continued on attached page

III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LR, on       I   served     the    following
person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.


                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

  ! NOV. 15, 2019              JONI RAVENNA
  Date                            Type Name                                     Signature
